NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

DARRELL JEROME BURNSIDE,           )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-2609
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Christopher
C. Sabella, Judge.

Darrell Jerome Burnside, pro se.


PER CURIAM.

             Affirmed. See Knight v. State, 808 So. 2d 210 (Fla. 2002); State v. Roby,

246 So. 2d 566 (Fla. 1971); Burnside v. State, 251 So. 3d 845 (Fla. 2d DCA 2018)

(table decision); Franke v. State, 997 So. 2d 424 (Fla. 2d DCA 2008); Collins v. State,

800 So. 2d 660 (Fla. 2d DCA 2001); Harris v. State, 777 So. 2d 994 (Fla. 2d DCA

2000); Hillman v. State, 410 So. 2d 180 (Fla. 2d DCA 1982); Woodberry v. State, 193

So. 3d 5 (Fla. 4th DCA 2016); Lopez v. State, 833 So. 2d 283 (Fla. 5th DCA 2002);

Navarro v. State, 805 So. 2d 1047 (Fla. 3d DCA 2002).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.